                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION


 UNITED STATES OF AMERICA,                     VIOLATION: FATP000M

              Plaintiff,                       Location Code: M6H

      vs.                                      ORDER

 AUSTIN DAHLQUIST,

              Defendant.


       Pursuant to the Defendant’s Motion to Change Venue, and with good cause

shown, IT IS HEREBY ORDERED that the Defendant’s Motion to Change Venue

is GRANTED. This case will be transferred to the Billings Division of the District

of Montana.

      DATED this 22nd day of January, 2019.
